1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC CHATMAN,                                       Case No. 3:19-cv-1466-MMA-BGS
     CDCR #BI-6355,
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS
                          v.                             AS BARRED BY 28 U.S.C. § 1915(g);
14
15                                                       [Doc. No. 2]
     TOYOTA OF ESCONDIDO, et al.,
16
                                     Defendants.         DISMISSING CIVIL ACTION
17                                                       WITHOUT PREJUDICE FOR
                                                         FAILURE TO PAY FILING FEE
18
                                                         REQUIRED BY 28 U.S.C. § 1914(a)
19
20         Plaintiff Eric Chatman, a state inmate currently incarcerated at San Quentin State
21   Prison (“SQSP”) located in San Quentin, California, has filed a civil action. See Doc.
22   No. 1. Plaintiff also moves to proceed in forma pauperis (“IFP”). See Doc. No. 2.
23   I.    Relevant Law
24         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
25   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners” like Plaintiff, however,
26   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
27   of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.
28                                                   1
                                                                             3:19-cv-1466-MMA-BGS
1    Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
2    (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
3                  . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
                   detained in any facility, brought an action or appeal in a court of the United
4
                   States that was dismissed on the grounds that it is frivolous, malicious, or
5                  fails to state a claim upon which relief can be granted, unless the prisoner is
                   under imminent danger of serious physical injury.
6
7    28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
8    provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
9    “Andrews”).
10         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
11   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
12   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
13   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
14   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
15   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
16   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
17   before and after the statute’s effective date.” Id. at 1311.
18         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
19   which were dismissed on the ground that they were frivolous, malicious, or failed to state
20   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
21   district court styles such dismissal as a denial of the prisoner’s application to file the
22   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
23   (9th Cir. 2008). Once a prisoner has accumulated three strikes, he is prohibited by
24   section 1915(g) from pursuing any other IFP action in federal court unless he can show
25   he is facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g);
26   Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which
27   “make[] a plausible allegation that the prisoner faced ‘imminent danger of serious
28                                                  2
                                                                                 3:19-cv-1466-MMA-BGS
1    physical injury’ at the time of filing.”).
2    II.      Analysis
3             As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
4    ascertained that it does not contain “plausible allegations” which suggest he “faced
5    ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d
6    at 1055 (quoting 28 U.S.C. § 1915(g)).
7             A court “‘may take notice of proceedings in other courts, both within and without
8    the federal judicial system, if those proceedings have a direct relation to matters at
9    issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
10   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel.
11   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
12            The Court takes judicial notice that Plaintiff, while incarcerated, has brought at
13   least three prior civil actions which have been dismissed on the grounds that they were
14   frivolous, malicious, or failed to state a claim upon which relief may be granted. See 28
15   U.S.C. § 1915(g). These actions include:
16         1) Chatman v. Toyota of Escondido, et al., Civil Case No. 3:17-cv-01853-BAS-JLB
17            (S.D. Cal. Nov. 8, 2017) (Order Dismissing Action for failing to state a claim and
18            without leave to amend) (strike one);
19         2) Chatman v. Cush Acura, et al., Civil Case No. 3:17-cv-01852-WQH-JLB) (S.D.
20            Cal. Nov. 21, 2017) (Order Dismissing Action for failing to state a claim and
21            without leave to amend) (strike two);
22         3) Chatman v. Super 8 Motel, et al., Civil Case No. 3:17-cv-02517-DMS-JMA (S.D.
23            Cal. Feb. 15, 2018) (Order Dismissing Action for failing to state a claim and
24            without leave to amend) (strike three);
25         4) Chatman v. Super 8 Motel Co., et al., Civil Case No. 3:18-cv-00213-BAS-NLS
26            (S.D. Cal. Feb. 20, 2018) (Order Dismissing Action as frivolous and without leave
27            to amend) (strike four).
28                                                    3
                                                                                 3:19-cv-1466-MMA-BGS
1           Accordingly, because Plaintiff, while incarcerated, has accumulated at least the
2    three “strikes” permitted pursuant to § 1915(g), and he fails to make a “plausible
3    allegation” that he faced imminent danger of serious physical injury at the time he filed
4    his Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
5    Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C.
6    § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
7    prisoners with a history of abusing the legal system from continuing to abuse it while
8    enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
9    (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
10   III.   Conclusion
11          Accordingly, the Court:
12          1)    DENIES Plaintiff’s Motion to Proceed IFP (Doc. No. 2) as barred by 28
13   U.S.C. § 1915(g);
14          2)    DISMISSES this civil action without prejudice for failure to pay the full
15   statutory and administrative $400 civil filing fee required by 28 U.S.C. § 1914(a);
16          3)    CERTIFIES that an IFP appeal from this Order would be frivolous and
17   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
18          4)    DIRECTS the Clerk of Court to enter judgment and close the file.
19          IT IS SO ORDERED.
20   DATE: August 8, 2019                    _______________________________________
                                             HON. MICHAEL M. ANELLO
21
                                             United States District Judge
22
23
24
25
26
27
28                                                 4
                                                                               3:19-cv-1466-MMA-BGS
